Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 1 of 49

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

F yg
UNITED ent fe ae FB)
SWMES Disthin

DENVER COLORS OURT

Civil Action No.

 

(To be supplied by the court) | SEP 08 2019
Lol New Paterson , Plaintiff a
= Colorado Merny Cocneral « off-coe cla\

» Coloraly Sede horney, oftie chal. A Tr ACHR T

Crlosads “Weed of Tavesliyatn eka\

 

 

Y Bole Eatoea vet AGewc7 Cole eraerendant(s)

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The namesilisted in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

'

. ' NOTICE:

‘ — &
Federal Rule or eiabbincedute 52 addresses the privacy and security concerns resulting from
public access to electronic courmfmHe nder this rule, papers filed with the court should not
contain: an individual’s full social security ntmsbs or full birth date; the full name of a person
known to be a minor; or a complete financial account er. A filing may include only: the
last four digits of a social security number; the year of an individtaks birth; a minor’s initials:

and the last four digits of a financial account number.

 

  
 

' Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any othé N
materials to the Clerk’s Office with this complaint.

SeAcmy 0€ Fitrwe FeQuecTteh Om, ¥
Caer wepras A(pdastm TO Renyerktettten ,

*

st

 

 

 
Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 2 of 49

AtwcHeE Dd  SEcted B Nefearn At

~4 Colorod Morty Gorrals office ea \
~2OrMoradls Kale AVornay office. chal
TS Colorads bores gf Trvelyebion eLa |
—" Srey Enforce sav Agency O& Clorods chal
6 far DENK Clorede — eV al

b Dea wWrsitactod We eb al
2 FRE Wistterteds De ecb al
y STATE, AOePdarmad— pttirwered BE etal
—~ C Qe thengen (oundy Sher SY oticg CN aQ)\
al WWD Cee LW T Ts oce, OS Ve
ao Wee GP Golliger OLDE
It Vortrl “TAR  (alusal, ei al
AVS SS See Fave K Cese Deller Destencd ays
ING Totti AMoreay “Ken Kiefer Da Raster (slened 0

as Ahab rnacy Water, Bue con Moray Gadt des (nods
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 3 of 49 ~

A. | PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

‘Yala AWew Qa dhergon Poleac3r7, Po Boy (B200,

(Name, prisoner identification number, and complete mailing address)

(solder (Sores SOY OL

(Other names by which you have been known)

 

 

a you are a prisoner or other confined person as follows: (check one)

Pretrial detainee
Civilly committed detainee
Immigration detainee

+V_— Convicted and sentenced state prisoner.
Convicted and sentenced federal prisoner
Other: (Please explain)

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the,information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: Caloracdo ANor ees (cenorer\ ” & Oecu (i aby (sen (40)

(Name, job title, and compléte mailing address)

\%00 Browdusay LOS FU Newer Cole £0705

 

At the time the claim(s) | in this complaint arose, was this defendant acting under
color of state or federal law? “C es __ No (check one): Briefly explain:

Crrployee AS Meru (omexr\ SAvbe pc Colo re
reba Peguueds Fox Corak Nvet oc Ceview

Defendant 1 is being sued in his/hér XxX individuak and/or Xe official capacity.

 
Case 1:19-cv-02516-GPG pocument 2 Filed 09/03/19 USDC Colorado Page 4 of 49
BH Wkedods
| EN faokten
AN Ake Anse Mee Clary Mtose  AN\ Ac frdedd
PAM wer Clore of lac Xyes RA Me
wowed Ny SVATE | Faaeea MS Govee mew

OH ees AS Dobler SorowwAK _ Dee 4. Wi Zz:

Vel Qo We S , Dee BELT. DLE Del g..

<

Hc& lo yet VO Del iD. el iS WEL -
Vel IS |

ALL ANovaAL Dev VA hmCeE Where,

~Oseyn ro wow TESBINEQO I _ AWM OF Teun

Cadacs \y .
~ Case 1:19-cv-02516-GPG Document1 Filed 09/03/19" USDC Colorado Page 5 of 49

Defendant 2: State of Coloetne? A fweven (ae Slade IN

(Name, job title, and complete mailing address)

 

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? ye es-___ No (check one). Briefly explain:

Ackey as Calo Glide Ay Yo Defad Stara 0¢
Crdlorodo.

_ Defendant 2 is being sued in his/her XK individual @hd/or Xx official capacity.

“ Defendant 3: Coloreck “hes feaJd OF Taye Ga\ iA (cc (rama | Muctlasdiar Calo)

(Name, job title, and complete mailing atidress)
(40 Kiplay St #40 Love msi (o 21S

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal.law? _YX Yes ___ No (check one). Briefly explain:

SS Chage ol feory ak Fle Pet \ouny dy
Bay Aor Wiihocn /fabethe Gwe Montez

Defendant 3 is being sued in his/her XxX individualGnd/or _Y official capacity.

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

xX 42 U.S.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants) .

x Other: (please identify) (omsh Vad wae \ Cileer \y mm Fe Unipl ennr’ t
eebsee\ AS acces T
Trad € Yenckes
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 6 of 49
| Atecnes “Ad ppe ste §
ALA Coloreds Morey General, office era \
axel CAen Wir aac Weert

Soo roa duriy | : lody Cool
| Denver Coleradg - SIL08y

{ De Lh Coloreds SAcde_ AMorned \ “office oda
[SO\ Calgorna ST HF [Gao

Dewar Cos \e BR \; Q OIMw7
a “ —

| Det S Colorads ASG TenaS of Pavestea ation eXa\

GIO plug Streak  YQo
LAKE Woes (oeredn Seri
Daf \\ DEA Dey enforce mv & Agurec (alo.ed a {
(UST € basher AVE

Carreun\  (oloreds Se (2.

a

—
Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 7 of 49

Wel S

et ®

\Dek q

KMWacded & Ad \arectes

FRE FRAC Bure of TNVENpehu chal
C005 €e7T BOA We
Deer (alerts SOTLW
DEA  wWASbttarn TOD DE eva
Yo VL see WW

(Rr ashoy dou Bc eral

lgd\ YAK Aree Nw
esky de DC LOS 3S

Stare ePaemwer Was DC Eheal
LO CO Shek NSA

seston ton Ya es Zo

WcsSsd KELercor Coy sharvtts celal
Yeo Vebhrn wry PL wy
(o3\Son CoO  solo\

&
"Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 8 of 49

AXackd TS Addresies

Det (0 DOBWGE  Cews!& T TSAn Cock
Go\ ahy ST .
Denver Colorado SOTA
DE VA Wada GD Oallizer
TO (ath Se

Ta ek al.
1S00 Ci comley De eLa\
Thora den Co - SOLA
VRE IS wWOYge Paul A Ras
(OO TeFFesn Coody PL oxy
(90\den lo SOO |
\ ah |
\det iH “Voss Morey Ken Kup tie
vs os VSeu Neer (alocado: SO GOT

—$
Case 1:19-cv-02516-GPG Documént1 Filed 09/03/19 USDC Colorado Page 9 of 49

Noches TS Aypersses

Yet \D Kd dpess: ey. Keould
. AN moo, PAS nee ;

a

NdeFendonss CoA aa \ A Nerney
x 80S ele SE Baro

=~ SHS DTC Parkumy FaQqr

ES & oe De ferdio’s

mA
- Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado “Page 10 of 49 ~

, D. STATEMENT OF.CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,

specify the right that allegedly has been violated and state all facts that support your claim,

including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)

involved in each claim, and the specific facts that show how each person was involved in each

claim. You do not need to cite specific legal cases to support your claim(s). If additional space

_ is needed to describe any claim or to assert additional claims, use extra paper to continue that

ro claim or to assert the additional claim(s). Please indicate that additional paper is attached and

label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: __ € QUA ReoteciTOn -

Supporting facts: QYe A. (OS Lelless 4a Ale Welerdents See.
CSIC to derby Pilg (repstes Gers Jo very mY
Kisheeys CAS TA Called Deloctaal -@ lace A Mayers
OX G manpilder ortte SrWlee) Dea PRE CEE
These. Aaevores — Made @emans Het SNOECATE ME

(AS faleen aS Qn or par d EeeMa TH WA |
G (00%, pose record , Crafermal metico Cols Wypmrag ,
Smee Coudy. Rat Wags. Aldornens) ® ves

Ae Uterts me. Alo, WETA CAEL F THe
Mean pePr, Denman o cite Dt The
Frescans Ptarr Fro TW. TE Colo WN
~Ol® Tora, ALC Carstte . [TdesS.teadon fail lar Fond)

4
~ Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 110f49

STATE MEST OF CLALAS
Un er € (QUG ACK (Peo Te eTreNn

CeFosal le respad Le requests do comeck perry
SY DA. WUDeE weS Sverene cow bref an
Repel at Mm Case Zoia- Sc- SIG » fodher
Coficod Ws recpad Ls Kore pefus yo Se
Mezswed be Poors. De worhn De Coceen

We TSwan 2 Ye DENGzam DQ ALC EAALS

Dodie Br Cmtlte. Sosee (998

THe ‘Last fe Pes Acer (4. vweecos ae A
Kooi on (vats Cr. ON ~Cd wapensaled Ct
Pes tie Wevee LeavecreD Necp fear Alerts

He Has Woered for.

Reso “THe Reasrere 2% foe cet By Sravoen.,
“Defawaraes bass CHatacton: Accrecagyercta s| Se
Wee EXSC Gdee Mork AD THRWOCK -

“LD
Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 “USDC Colorado Page 12 of 49
| ertlee Pure Yo THe Kod Repserys OE
PVNES OF loge “DATES O- tsdrcle ACen S
USD RD Ge. "Deacads ENformed Upod wS
| ‘ened Complle- Vestiphwrs 6c Cases Alows
© AK AoE Nasik c A\\ Ldor%o pertte®s Atl
Cases Peseated ress Het Vetehe
| Bs Aen Ralletor — GJAS so peED
WET - Compensated an lot NODES Peg sess yp
Le hap of Qa Wen Stee Perr TAL
CRr & parcorecy Quran BO. fre THee
SYD Ge Reever’ Ye Retnatlesee. “THE FACT
Ru OC Defers S Perec Adve Teen

Sticenl RAD CEM SEC po Heacone oJ |
“De Fawr SLAW beo Chhencree geoaesentten .

,
. “Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado ‘Page 13 of 49
DD SATE Mes? of Codtmn\
f

SY Gee “PAC A Cries De ceBecane, Qa roe ok

Freed =o fox mre evr’, Wye Pave & KING
FS Awhee oF Reexver He FEred IN SUPREME
CON . “THe y He ALSO Dedzted He ntanes oJ
EVALS 40 Pere Peanuey | THer He WS SoTahaey
=a Ie TIL QE oF DIA ARS ~Dutsato pene r
yO Desmess Basal Emesot KS FtandegtT Co Wer
Lupoe ede Mas Beoceed ALC Attewent\ “.
(ordecr Rear twX Stop Scarer deFAMMnsed
AND CMAC A AcexeSmontes Sy THe Move
VS@ OF Pteturen Pear. DaTIWe kher
To (447 ASD Whee Pav. A Cet Pers)”
ON Trese Cure Brey TO foettee rs
AGersa qo Percecute A Welessave WHe

CeUrsces Yo Pow pihcreuce/S OmegecuTan

&S
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 14 of 49

Ue TEs SHG dy catlack’ Groen mur dgarcts

ad Wo Deendeed warted Gar MD TS]
CELVSEIG a Vee OF pe. Emly Trams
Ants were ce eae lewoe kan ay Mur
USMO Sore LSE AGEUT NO URETAY NY USOT RK ,
loopoee AAS QRE OST i(ewsto se. Dewwosmes
OF WORK, Le Grenier”

|  eaace LOTES
Cex ToTNt DL loN0Le0 Aw Ace lea TWG DS |

aS

ayes CJeYecr Me Venaed Gr Uder

calamari R¢aQuecTs CEelaeS ie Taw 5

¥

Core Cerise dO WX A tue sey Geta “EMa& SOM
we Ws Recoodded 4a G7 Sb fx cen
Kp dne ( » PP _Malrios protector are

Dene of hoe Qs Gwe EC Qua pater or -
Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page'15 of 49

 (Boreho Merny fe Colds Ande Leong |
NCS NS Perse we espa Ne Oger Sd Caer’ |
. Concesney Sen Gocernen® hos. Pawry onc We
slander 4 Que Coos 2 CANE Aas Wo ose ot
~ Ko SBrsmrsges EASE ‘ RED. Cede eT
He Marswed low (4A Sok hog fucer
Demag Bi Sthkequent Gals Ky CmHte
i Lascen Qefesomir Ar paclunger hy) CAC
YS nese/ poached. Ls Yee Gorern wr Wes
Never ALcaslae Tee Poleer or By tren team
© fasts Ast Aorucr ¥ ¥ kas\ omy THE
Pe pedy Conthdbe idle o Ea er‘leedn Yee
Geen ove baleepes Qre cad Shon Sq Wet
Con Acs who QeHQury ey Wes: w\ co
AW reply S Lo OSCH and USS (sloredls

eo
* Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 16 of 49

> Claims

ren, EQMU Oot e cToes OF CAWS THEE
O& Amo d woth | To Coe THe. Vell oer Comba
© her eS ota ork Tasic “bea OF (Sloiode

CTE oF Colereds and Wye Gerdn- LP Galeger
De Corspor As Acorwe Carve pris ilepes ak
Samant ose lads .
me ottreils coeee. Codon Orer “(Od AES
on Me Deck grin’ & WN Yee fs When
oe ee ae Wolor oS Xe fart Ve

Agen do of a  walices Pre tevtes
Lk NLL re pests Cor FeTVL OWAw Coon 4
Gee Deed A pride

e

US: C/) way tA 1

-_
~ Case 1:19-cv-02516-GPG ° Poeun Filed 09/03/19 USDC Colorado Page17of49

LADS
SHE THE USK mod wou) for EOJAL prtloley
Pay “DED IT PoeTrld Me Canty . OA Oe
ArWsrry¢ Meh Ya record es fret perwred
Agamnt Crs Alles Rae, ad Yhet Ye
A Vopdiorn & Kos Mo Apfeal ad oS Sypreee
cack ane. B&S4tO Qnor ar Moorteet> Mod
Crow (2% ] ta SPrTe of THESE ADV4ZS#E
Ellecws THESE AteNcrer wd Wet
(od € Gallige/ Ghmwed alot MKS
Cheey Ywladvor oF Cad, Cheetty We
Qoegee wos Ls day Gar Ave Fal Bre \
and Geol Geary ge Sypremn Cant S Kndby
BE Cogiereria Tsla- sc MC Awe ~AS
A\koS \ve poli cies Proser Now Ys cad wee
NS a cS qnoriy a\\ Mes wun % gay.
5
Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 18 of 49
Dd CLAMS
Cols Athy (sero S office , Gclorady: Bode AMocneiz S
ocdice , (dlorads GureaG Oe Saveskigelvr. : THe
(CéLoeand Dev& ERE Men ACepcy DEA, Eedero\
| se igeton Oe “deA Udst Lard
Boren 0€ Se potion Dawe, é TH
Oo. FRE Wrst tos DC 6 STATE
, §
De PAT MENT widtincetas DC. , NocTH TSE.

(oormro PWweblo iCousty TRIE.
“TRE Dee Crotass Wioled ions

iT Benny sewers rec ates S Qasr Erves

CLAS mo OSdEet_ (cQUzeaS MESS Farise Te poset T .

farce oe MARE TE MELT Dorsclofure. = Tier —

Marron fetocaBea Yo THe Defense sen (coat)

€©@
~~ A\-

nee oe

 

Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 19 of 49°

D, Crcarmrs

——

 

OF THE (oo eed MENTS OBTGarazed Wren. DIE

Veocess CLAvSe “Denny V mardlams SIs U.S)
CS. - ¥B% SCM  loted 28 21S (14E3) NSO TN
(.sGlE6 | Unsxep stares {o5 US [50 42 Sct. IS
3\ Cer Ve led (2) Odeten otTaTes VY BAcere’ 473
US. GG1V. eS S.ck. BENS .6T LEAZA AY G3) £
Kyles v Shey SI BS.ANG LIS SAISSS, (BE
Ledzd X40 (is@8)

Evxpesce og Ciatactoh por Rewaraay oF WETNESS
TAS Coc nT feather Fas TA THe. Nbuiiy CASE ©
Leer ort AWE Tasatted ACL CASES Heee . THe FACTS |
Ne UN DedADLE ANS The Fae wraxrtres) IN THR
Lecort ee excreted Ass LEAN Da. Wer A>
(ovsseL Ye Becreve. THe PcCarrasff (ots ALLeW
Ra ren Cot MOES-Lep THe’ Creo jo «6oTtrles ws

TREE TO MAEpULATE Telem . cites tar FACT

a \

(0:
Casé 1:19-cv-02516-GPG Document 1 Filed 09/03/19 ‘USDC Colorado Page 20 of 49
DD CLASS
We. WAS Kexsatid DA Fo mie THem THAT +S
Crees wene StocenN , DrerteT¢ Cereased AMS
HAT Tele CASES Gervsg JUS ED Rees ST pho UWSTER |
Gorse AWN VI THE FACE Sanders Aw

Helamiay CLepors CAvgErte Claader. Agersstware!

De. Mc TT tos Am AL Des SLV@ gle>

epee BS A TemPGAaTe., (<4 “ ReesEs Tv.

‘oar OQ ESALSATIOVS dt Gere USAN AeAartnsT —
DELESDALAT , _ ooS . Sspreme. Covet” Br DA,
Wage Kany Rigo USED Gi Reyakte’ yay rN
OSC CRS Aopeauel . TWean? 4 Gedces
(avers: 00% EJxpedce Affeecene THe Credrd-
TL of Whe Peawth US Coacke TCU
20 DETAEMENTAL,

TiWe FAT THE castor WATE UA

Eyes TAR DEFENSE Ar Von ners farceds se Weurere
THe. (CarsTIeFs CTwer .. Ax THe DcS LEPIRTS

@ (\\)
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 21 of 49

D. Claams

Wee vaste Xe Kscredt ony Glebe menAS

mode ly 4 A Plawndtf . Goer Wn feets CEFT
OST WW DEA . TAS. NACCUTICS Awo STHTE vent
KLoscs WE™M EGE Hale CoehueraAD EVE ei rae
Rad Cae Sones (AG7 , The Grave meNT FF CLEARS

enilot FSU
" ot Ailed Paretia thor Never Reel Ah EWfoCwt

Aan | newer UE
(odUeoS MRRXT AGERCT . LYoT WAS eee ow TS a

* ~ . s . — fi ALEY
| Perce BKastacary . Se cenaty DEFAMATEON - CLE

1 Ul aActer poerssmarred Coeatiy ea qry (GETFo

Dea /STare DEPT (GAT Shel XSTOLO TERvane- CBRL
PSCELO PU Oto TASK (PY E&PEO fev Shier FF TALR (FKO
4G oor DEA WOT STECLING ConrEectaein— FACELrT,

has Woes DBAS T ASK. WkWAred Towk. WATERLOO A.

THES “TRO MATION. favoZ Ate Yo THE DEFE SE [Carre
C3 fre

ae SEE Drccdbsem . AT TeTAL US J Polack
G (0 Cpe. are IMC) Assclosure by Government myst he
Poase CA SI Wa GS we avboy As Aclerse. As GLO. YL

fosersic maleral effeckvely iM ARK pregeretar GA Preseled wr
OE TTS CKSE . Buen OF > feckba wf WW coker PRBS
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado ' Page 22 of 49

CLASMS

7 Yeedsrel Agel ore AD RT AS Swileasly hm Tag ey U1S US at
1 G1% - WSS SE. GAS . The Sspremecove’y lad ola served. Wratd Re corshAshies |
: ecrer + Teanj tus case uses Vie Lovenmurs failure be AsGST Ve
Qld FF, Jag dxdosdy mformodkaenr \bet wostd have een heipfA m Ae
Londock Oe Cress Examundirs and deskimery . “Vimy ob bet lesre”
Under XY NeAcics Ack Violadcd MBN,

RADE WAR CERT OFT “TK, FAS SOeeesDa RS iE CARE CEAD DA

ft

Sr bas A BHesy EacenicSs Pre Test win ene WESCLOKS,

Were ae (xed PRET? WETH pe THE FILL usee’”

EFFEC HAE Goolletr Aner Nusenoss JEOLATIRS

ote (Corns SD LES UDA. awe A weenie ts Leet Th

Coscerrire cof THe FLoue — Naatced ESET Slt
Report Affor ves Gy THE: Accusa. ket WE SRC ORTE
Teor AX ACCUSES As LACED . SeAMAr RO
Ld Fownty PS POT Alrormad 4 SG Wirvess
De Here ow FCS o@ CH0S> Syn VW Taes oe.
TE: soon mares EN ee Vent EVR UR TINS
telat tune Causey Ares GC rule (OATS

PRD Thee OCG BRS . Aad CaapepTtess TAS Tele
| TNE eaS CosSt GiWAZFFS of FEE .4e STEP feanctere
wet _

EJsopoce. Av Thee Have oSep Tile ceés TA RRPMmDS
“There Peal tabe fea Cos VECTEOn deavrac of ADPEAcS.. TS¢

Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 230f49 *"~

THE Menta HeArtl RePoats
CMAN D CK rT? EA LME TIO
THe Facks epeer Br Dr McEswSi TS CoPesPTRHS Arp
CodtaEe\ Zeze Neehrey FAK. Da Furr Feaeo Por
optccrm Cow Recor Fir GaccGenns dws OHelee Infor:
okt Kee
Martion , Te Pesed YO Colter AUT Aron & O© T
(GUATHED ACESS THAT REPORTED, avo UST LRG
He
TS SAD USED RAS AcXUALLX CALLE TO ROA Zp ae H

Tarcie Cortg od & GL Tomax, TURNE2 % Kye ELPIn . FORTHE

THES So CARD Seatac Weel fastReTR) port CAC VEGAS

eresural FAeruety IO Vedafy, Feporty ese thede mer

“ay TweecEe§
MEDECAL TLeatwes pe ARO THe Ode dhrJdre OF ES

Ene mace Posse of THe Celdarce OVX On) Low Rewer d
THE 1944 PorreE Berracart Case OS Tecra. Coowr< Ce.

FACED DHX Ames Ma tHe Martin .DULBLA , WIT d £552)

WY (BYyeae PSA Fem Aeregen S&T Cortnurea Bx we,

bet Drod ‘DR Gotha “Psettce CET Peace ARE CO ECS rd
Poedro CRE. Dea/Swre Sai eepeo TH deeth Heswer,
ROD. TE Cooery Mave FaeceD Sspneme Cour Kevted OF THES
| Se Sener

D evar
: Toast Nod THESE. eapoens. (vex pd heod MG4

° ax Cod THATS

Case 1:19-cv-02516-GPG.- Document 1 Filed 09/03/19 USDC Colorado Page 24 of 49
Cork. the model adh elertf

Quertsc, EL ANETEOOS AND bevaes ~ ALL V SDS ThE Saas.

EJ AVA Soe Tt MoT 144) rere THE Coot MAS

| DEvEds Everex Atrenpr aS GET HeAnTs on THE Goceve TRO
COMCUATE ASS Ac E¥en LGefsek W Gtve coprei o€ Thle CAST

t\ngsate. WeAtrres od Crdsucg THAT THE NER -
WV ee

Turd Ce POCTS -
Waiwe pas NAME SEEN. Het TT TS Creae THAT
3 Spa camiereee
plas Woreect¥

oo

Kore FOL AccRPTS THe Peewee SLasds@.
pan: CHA AGUL ALCESTER dal LEP AL ale

(ELATRS re Meergrm c oa) CIVIL € CRIT CASES
aWWowed At all Lee)

TE THE Courts wars, ww NOV ALLS ‘ Yee THeER Wh AX WIT .

Yo. Dave Dee Peoewss Aa) AULD fr
ACSA

COBTES CROLL ATIEMYT |
Tewa Hear, on ENCG EJTOence ANd Pe pars ‘

tN FEVER aa kite Te fodvedd Mew THEN

WPosed CLEAILK BE Fowen T RECALL There Peers

Sy SOC LEMR Cart . I OF Covel OF hpoeAeS nerd aA

We. US WECTEEyT OAT . Alodb WTA AUC 4HEeTA DEcTS-

Toss FN THE (ocac «(owe AN Decmnce COLON K
aH) CEH ec sos , COUNTS (Belk g “encles Vtolecbiews ar Cleat here)
“THE Courts me be.) Ca wasere acK LecotoS Tat ReAcECT

Tue PBAVECTS by Deferrats Foe Tres we of We,

Cogeuprea EYALS . AMD TIME THM Potted was Gtver iO
ce COSTS _

@) EK “ |

flece
- Case 1:19-cv-02516-GPG Document 1_ Filed 09/03/19 DC Coloradd’ Page 25 of 49°" -
Goad, The teadal healthy reposts

ALL Leconns he Arte sh MY Woe MASA DalsrowRagn S|

Cease yrwe. “ hektn tots, AFEEDNSTS. Che Niarseas. AGENT
Comtesrc SAS VESTE Gs TOS A> ALO PRT: wok Lor CodveannewT _

~ . THE
SSHSVEMY - CAS2S Were MEPeatad spocen , Forthbea 8

. SS THE
‘ner * THAT CALL tO oat TALE Fesnr TSoorcs Freed OS 7

* Pecans soho tied Ceres Recorgrres € Cepmmy wAs | Before

i b+
AaReS Any Belong MVP WARES - 64 Eda ACCISAT Ho“

- Ny Han THE
arn TES WE TNESSAZS [res Repaer We Qotete Defesdee

=
.

. eh The
, Re Dor erent Ato pot Becredavt DEER NAT Lepeed The.

- Ce peS es Geeprse DEecestuwl Ave Mile) Lor rads Fe
- WO STpTeR MeSPrTar, We Elen Coiteertb Any Avene THAT
a Cuateed pret Ein Taesee Freep &2@ Woe TM rae _|

Ups MEE TEMG. WETH Sa caiceod attowNe? DT Cigatr« SH eres

rw
‘ “Peuss Sthie) I> PEcEnsed Reh ave paver HAO Ryursemier

URES NEAL AT Cmsize Di Geren been at Pe (ore

4 ——
CWerees Dost Keo TE wes rede ADVESED ~ 7 well AtewT

| AN Her MX
Tetese Yor Case 2S. “gta FS TAs Me Cunt

‘ + pecan)
yyeee eS IME PEA SOE SETH ft Key WMS Auk

‘A SEATARCE a Toade” “When you gar yor recess Seep call me back

2 \ Dee Wee PraseuT FR THES SoGued + TR

Key pote.
pedstg ws

Erte. "WET pro NeAttee Ov facts ot THE ES
/ DUidumoe «We THE Cove . bes Hee THE Teodor STATS

#0
-~ re

oe

Case 1:19-cv:02516-GPG Document 1 Filed petgs/19 USDC Colorado Pagé 26 of 49
(gar FRY

Wiles nestac Heactd DepdaTmenT FATED 10 WG Couplarswm | Sér UP A
FRCiiome Aypotarmend KITA Cxrbaova (bees sat work Neca Avy mre) Aw

CoaVe ArGormayteas “Diecgiy Oe THe MAPS Cprmrnan "Cate WSELEEAML* WHO

me. Rosas TO Uae Len Yo we. THREE asl PLAMEHE THE Vier Rear AlUEATE/>
PAD Prot OF THe Comsyreacd 9 Approy (oxo hp padt& are Cod M Ake Zu ptere (o.act
Cock Year . daly a head GW Abost Foo axe, accepted, My Case TS Sa Galt oF nn
Ceasors Agterbare Hes FT US Acceolad ta DS oF My OUEF lod g5ues- FAD |
GUAT OW Bessey Vers FPN DK Attoeene HeawS. So al ATEnOTeO Yo GET ,
Tg OTHeL (Go TOSS GIT As Prose bo ALPE OS CANS TS Vat MT CHorcé .

a\ S A
Aes Nopeal on EvtoEnce GE Troolence_ Ord AX ox Nor Beat Wa Ariat wes

Shr A FAKES A Foace f FILL LORAIPTED Petar THE Gar, Mlancd, Hecke,
Etcrrostc PLAY Tees Were So ERTEDTS ALLeWed Cre DEFEASE. Po Phhws.

foo TECIS- be Ewmarcd> we Cad COG$S- HS Pdutce Peper. He Messestgae-> BS

fac Boot , Hd VIPs. No Twpcacive sts. Bo WITNESSES fea, De fewse . Leto.

QoRCE WAL ProteS TTA BS Repent Te SEU Beare MOnis Behee ANY TRH
* Oc SGwTWcrato | Whee Ted DefesdetT Til (oue@ (os whebher (evi here of
AOT |, Yos Chast hose reves qui odk, “ Tike Foon o Wee Wer TL feat awk yor
Le ont Adfledorr Fue ever Geer Afrak of THEN oJ GeTRUEATIO® Ste Dead
pac Recoge Heasely SHE Coders MY leMles cf Gaylants € wishes NS .
AW Gtdiee fos) THe MuMY SEvsTALS Avs Punirete TRE A consent

“areas me . _
2a TET

Key “Ger on THeeatS rhX MW cepors BY Wau Po THeeats Forw
FoTMoLATE SeT VR. MasitiS AFTER STA TEMES TS (Se I CAST
— —

> J Awd
CALL And oetwcsoes THe AT THE Tre) That + MAoe CFS

CLEMILY Heard Acceoss DAY Kael aN fred7 oF (GE FS mates Vecdal
THCEATS “te Waa [er Never water uP Ge of WOTeH Ot Gpdean
MO O@ PeCFERED YO MEWTARL HEALTH OP_ Ejun PST OS Dd) of coer
Kobe SHEP od NMLOEGHT] Miles Yd fom oT T UAL Gorse Yo
Lome) wee Appeacs bb Rack legged F Leen APOIT (anuedsTS .

@ ec
Case 1:19-cv-02516-GPG Document 1 bled eWozels USDC Colorado Page 27 of 49
To MAK Rear THMEATA NO KELU THE Rsrimar. WHO RAPED And LAvedeped my

WidbHtE? EVERY Week, SoueTmes Darcey oe Healt, L nane THeeats

YO ESD WHO THs Me Toten OFF UStON ST Batpgé Ave THEIAN

oe

| TWEM oF, Cleat t0o% THeatS, BO Todd tay Edre EJeN GaFO STE
Or HEX Dest Yad Pood TURE a Trleear,

"BSS APker a DIA ZCASES AT Repeal aD get im Bipreve Cont Ere,
Me Covmerls on Me B Goate . Mormon Pre Scamee T Te OO he
wrod Med TT lua Me pobee. Tors’, Rvager Das F Atlerteys

j yea\eed hay Wer Casght. Lheey Os Wed | Thy KlacWed Des Kformuadion.

Ne they

 

Cate Lojs - Eres Coerciay Tameder do falc abesd my beoK& aS
were pel Life ackuas cad wit Cickioally bese’ Plebs Ma novel .
The Quotes | We Everhy ard even AAs uveh che do roi Cesf- A Boe

pF ExTeeme Yrdcedca AGAESST Peasous Litto MLE REporTRO aS Sine
® Wes CITE Wed. COP Com, Ceddered KPOWE Ve hese Ge Fedorcl
Ceooemuads rebse\ As ae nc her wiry OoFGeAG (Booes Ang wrcrted Fen
CEADEAL.. THR Cor CAST AIL FATS - Ve csriWhen for Wages - Ta
Pe Weones |. Cons. pada. Gc Tr S$ PSchateets. ANY Penson
Use FCA PU RLEE. Tees T= PuBuat. Seavey Ate ABI) Tel T

 

 

r
eet eee

S05 Yot lo SON md aect& ard
. —_— : ”
> JEadmess Lrtet ot A429
i RSE Tomates: Hate od PW GTCATES A0NT (co Gr te

A . — " of
Syn AWN oe Wes are Cov Je kien. Hot TM & Daten’ |

oS THAT DA Pee SET LP> ¢ tHe Gea COTMEVALS te2e Are
a | : 3 TACK avd
eow AT
pilose oS/ Banue S & PET Serr — Has oe AN AU we
Gav Up. Eda THe epousd were . THe Cowes Koen re Peder
Wo Fz ‘ ‘
a _ tied f
dryers ACHUALLT ASKED TO MATC “We STFU ~raxs oF mx Book . THe mney
JALET ERVESTE GATED, AWD GTi¥ed “CO NvVIGE | Has Cae ware THET

Reoet,) HECTTMS

S&L
F
| FT Act
(sg ys Cover ep Teectd Tcléwar AcT> APH THEE? ites ,-

Dee“

1
t
Case 1:19-cv-02516-GPG Document. filed Peres/19 USDC Colorado Page 28 of 49
(a v

Dd. WES TS. Goruere Be & SET UE. A FOUMILATRED LAA CE Aorred Yo Back

-

LoG- TO WAKE-DATLY REPOS THAT FoLLocs THE ATEpTS Te FLAME Ava LABCE
AND COMO. Kuo BrsceeorTs “THRE Ace THe FAK of Cole foe me. Beater.

OF blo T AW. PEZSormMe Goswledwe c& ConRupTIO ZS Goverues eT , UT

FILES. PHOS. Recomnrass, VTOeS. CeMoeTs, AMTdadsry. Rear FILES THT
Nave ees GToceN, (coJeanmens FDLES. Yer potepd wiwss te ASK
Ldile % or WY .< (ws Cover. JOT Away THE REfysar To AQMET THAT
Telex CYEsTeS Yer. wafe DE tatecvces Jor desmmecr Arion Wefs Ges

Pe CLEAR DESCRIP TIN OF FPLEC. PHOS. Kenowts Ever ta srer tay Yo Te
Reem dreled CE DEATH (PS Wyk Alleceegs BecevadT ?)

Sp, ce nos given proat oF resesch nedeval’S for may PooRS « Tie bles hed
Yo, pr rlage co bem perfonally Nossed, Reader, AMarhsd Ahnendewed ah ever
mordecd by Day Ley ihe Wee. Tore Sat Thre ag Yeast ot Cortup ber £0
ly Adlencg was bo mosrk offence . CNCXTE A oot

> te Clear
Look A wren aor eroogh. 6. IE TD wh> pay a AGh. THE Leder e
e} — .

Sard Abuse Las cider dc a level yher Clear harm eS OS
ces ar ;

§ up terme Corts. DRS Cactog hee Evacs UV SIW

Corroyps ions
eon Edam We vS ee
Lortoyte: False Achamry Cladereys dyer Lies les Geen Us | .
i gud Qasges Ae Kecpaslade Nkeke Ceoson’s Cor Ve wey (recy RRR ACH
rs THere OCFEcal CAPRCETY , “102 TWAo Its Gases Upot teted Avo
3 Doo THAT THEY Da. WHREES VED pte sé Crturked
Vega Golaricaled EMS Ye Validate Mew dcds. © Ces tere BO
: MY Predwous palicS prosecrborce\ Arca en’ Sy dot P "
de Me Tass Coc Vea Ackung. “THE Decrees THE LxéES -

ioctl, oo Cdle& over F.00a pages te Wey de Shoe od Fron Argq rey Your
1 Or Fhares, Frow hang inf Yo Seed Ate: Fron Gailey tigger ive.

@re .

Rove PLEWET,
i

a —

r

Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 29 of 49

a 3 yp
“ K HE. Prosecstoria | MAS LomdocT_
—_—
Hishory Seems Yo eat to Shoo 1S es ead, Ways le 4 Pas
one (orrecked have Cone Urddac, Biasand Hare Have
BOM Choon atlas Tikes Mke Goods. Hoe (ed ov Free foc
MW Ao ose, Yeh ON Geo Pages ef THE Trt Derezed |

Ligis Denied. Qrogechy Violded wd allowed talker d/o
Laas \s ale Sd., ris Denied > yas VN Smyssed are
Charges. Accused . THeS aud Crvicled Tes HoT exer
AdTiGeA Even ChargeS mave VP ulzrhadT 4 Prece
OF Poser " Vidlaion of Caan Tee Maing oder Coody AT

AG il 2 Yer De BOL Cat resbradts ofdcs ocr Z6I5

Thar OUD TNE KavGeeoo or iS WA TATL AL de
Paowss VWEOATES | BOT ONT WaTVESS. PoT ove Pocter
UePchvT_ wor ore Hore -V¥xDée - ReaxdrowG ALLOsED Ge.
“Wie Defense. Eves Qreten —ynpeacdmets We There
Buss Haass Repoas Trey waste offecres OWN azereg at
ACXS wet ALWKed. VSDED pgdTKS Porge o&% rer? LVS
Sessa Te Ttecsme attaras. AttteNey PeTemled TW Se.
Peaet eT ALLOS2ZO. EyeN STATES wrTess Dé Seaver)

Edthence. CLatesT2ad0 BY Da Nov Allowey'

(D PNG
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 30 of 49

TWeatT 6 KILL MY Babres (pers Tie Agusssras Td Powe

Gd, wor AlloseD, Facorfred —Travicarp7y Wor ALLNED -

‘Pentureds Alirdadcrs —tHed Pecasttwe ax Dsxsrarct ATS
. Orot Spat Cater NoT Atlovto, Wved’es— AT i_JTHeead
Hospcra by AGENT POT AlwED Paws Pere-meormTer To
CTPA “tOOLK ANS Take NO X-Wot Fragen a Panems COIX BeAci FL
WaT AUGIED, Pass oS Hol “MO GET MED 0€ PETS AND Have

x SAD. WOT
ME CoceedX Ge xs Ussorra Wat PETBor Ta PUeAlo

i ¢ oc)
ALLoseys . Sted Eres. Stured Kms Mresewsd LEe> T

. af
v i x
TO (eres clitcpeed + DAUGriree asm Kuo Utene NE ©S

LST ALLOURO, Threat “Te (Od THK AROTT RAgeH OR
Yube rie MAKE od OAT, TLL Youre Tasres”” prot Mlete0,

. i ine JT
Tie Pacr tc Hag (CestecdS SA HMene & Sie wr. KECPED 6

Tete F4CT

Pecace {Pours

Ede WaTOESSLS
Sweets OWE bev ALLCLOSE .

Perec $ CT Mendteac Frene Spore YG

= Zt ~lecn Statemese ss & ged AT Came SCENe
Cemveds Thera Stare £

 

sow THE Rewmaeh Bre Pource, VET WOT ALLOWED -
— .

Tile OL ALWwED TNhemets) — THEE | Da SF
| ow mi SBGTC

 

‘Potce . Eyer Clincery WriTil wre Duy
TW wot EVewn MX CASA, KOT
hLCared

@Pus

TOUT paw ALLOW ZO |
’ Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 31 of 49

IO EYAMENATIOY Of STRTES ESTP ALLOJEO . OT”
EJed Peevaess ACTS TK GStateS USETNESS, TH

ea Way pe Sham, Face HearSav, Tite TN MueTes

—_—_—_

CeemeX. Came From (GIL FAT KBeTEN DO Ave MERW Ce
Mm Codi ae Wav wor THe, LT wes Hee mad

Vooy Ersents (~wiws) I(o0 BE her DESL oS MKoSeNGER
Cd MmMeSTS aS Nos Ee fle Deas NOT C&T
are EES

prov ALlodzeS -
A Sete mess” TA MrtckIeG Ham Avy TRE
CAyEh pret RUowsd .

Tile Fac MX WIFE oF & YRALS LAS CoeedzeL MY Beevd

: : ewer.
CeRRTIVE Wibod Delrias (Lory wan) (er Cole. wert MMe

, hee SaN
Ye Asch toe La eases Cos Mi doree GB Geperadsor :
Sed te Qieble . KOT ALloved . THE GST CA Keys

kL Ee
AtleEmpPp IC Seq VC tS Besend wet T

/

ALLUSeD -

Mero Fem
Facts Wwe WTRD SWevewes> WAdN$Toe WIP +t

aLtoved CET

Caters $ Use
Geen Carpecl W / Voy é -

MA TCel ccarm

=< telJesttoa tte - Pilar S Des cena
Poca Hestacr PlletoS . Peceatr tne 0F Mew “ee
&CLLES Par weW\S (yee bevlabe ¢ Alyy [Boe DePEW ©
nyo SteeTRS wuatch “TO TAK ttae «oT ALicweD .

@D PmS
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 32 of 49

Quer(ome THe Peesomp rto
of ABsTestron

- ty . _, | _
CLEAZLY Third cave of Proved freassme dst A> Pecsecd rood Groecracen
/

{Bx TATE OFPECTACS TO Bad Fred GEDIWIT He oF OBTANTwe A VACED

“

COMGECETON AND Chodrog THE EX TRAORETNAE. FREPACABLE tO SVRT
PHELRS 127 EAA - 444 ( Verse J ldesma 401 US. YU. S (art)

7 “THe Peover Ge & PfORe wien
Ta Bad Cady £ wihea* row \

" tlagacsmeT

(a) helkes AL wet EOuS of wha kkken WK ro reason ble °eseenve
lot OF Socees Ov site espad hy MM reody powisled foc ean. Ove eredhir

8 | Newel Esddererig Nod
reds fond RB Back Logged +65 Hose $d Cold \\eeods ft wteRe : & nex jected cha
yea Hells nage Slaten Qasks oF Books" ashes, wre eee, Oot vere

oe OFT UES TA toner RDM. .

@) beer (he pad malivak? by dle defrdarts Srspat clars ar WN.
redaliedisn’ Gs We Adlerdurdsy efercise af his coast Sub cers | rigury .

x * , \ ¥ SJ cshedles \fart hear aw nit "
os lane Mevel Wer ost sel cried
con. ye ee € Monge on pole - Frpentthwunrs  arredwar Abbrans . Wied
Pred Ot enc |
STOLE) “TOOTS FAY EQUEPMEST £ Speed

, ~ aN
pe apy Ades OX ps ber MF Yod Were See He ori Bs
j _ mote aoe SS Sots Aapeold RA Cd , pore Cela tect GA
oho = \ us

2"'lz Years oe Newak\&. Cor ole wv ~
Luised SS Hae Excoge AND THED, THEN AL

(D dhedles (Ae bos cre ducked TH SoaQuay Gs Ye constdnte haragsmert are

i an abuse oF prosacodor\ dixcyedior . typ ically {aor dig vay rbled

_ & wo .
Gre Oppress¥e vie oF MNole Proceed tions -& Roshle Teonardy flven
\ a Dy \ O97 wage OF CoA
Vr VAqes Serlorcany dale ss, etl OF Dow re\ rebe 4 4 de. ch mee ve ad
tue heath G- Vbrok Egc\s Ac ous Cuil Cases PED Ys rset SF,
¢ - 4 $ «fee .
S oe gt Ectiev.s § & FE, GEX fled. Coult Murs
SALTO

D ov

tn

® oF

ee eee
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 33 of 49

wF

Cee prsoneg, ESWC Seumewy
Greun, Shc Me © ats CTA wa \ (> vec orn
loSs o€ Proper \y Casé perv Troop M gore Gay
forced \a go ec Saal on cate already pornsed Gr Busco

SLANE TO AtORNE~.  LASTRTE KR (oa/ AWértceS Rods

USNC UScrn USS C_

ALL Prospeedwe AMerneqy Qoyredk awe r NEWS refuges
s\e Cort Aer ¥ At Apna - FRO CRE Dea STPIC- Wore,

Eves PeesTrved 7—~ t+ hVE Bee Soucy Utes AeasT me THE

(aux TS ConStENNGl forte Cespuceey vst THE

Eco to /
Rosas  Subwre. tas Depteraa] ¥ (ryeAcrom ASS CODA

Towry DNeadles frodwn oe Marea SUA ok Ley sly poterler

\ lave Zeded pod  er—

srrwsr Defamatern Courts
Pads ees

TO Mba DeTerminnties SDT MEstT IT Eonerca__

cso hs PLAY. Supostbin & Kehe tat Me

* a

Esok — Ae. . Were fore Sede Cut i Bo oc Cee ( cS
Onrglaoulgle heme Meee Esllored YUES Course. ye. Acton
(00°%

© er
~ ton

Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 34 of 49 —

ples

pai

~ — . ‘ . ~

Nose oF Prose otoe TAL. WESCRETTENS, NOT ONLY MAN “WD6E Ktve Ht
. —, - - Jy — ple

Haw os DreMEssE ALL MT CEGITRMATE Cinmmg a Crdviv SIJtT> WV

> “ " a ws ~ T
wr AS far AS OST REO Peay tI Erawes Wiroin The SJPRErR COLE
\

We
Any asvev ozdens TO MIS LEAD “THOSE WOT AT MY CASES.

Fr onrenr CASe BE Stleos Vero Be Woe SFapey Pov tle fn |
bec DY :
CTT Ace - ON PuAbose TS

q . . _ _ c:
Defesnadr> GeO” AGTER UW DATE oF

8 LE (over (osT> fe TO Flacacs Pearettall. F
ever Allese) Ub Per o¢

suv WITHo Si

gattep Not ONY

Jee
oUt Ete
Ord Tose o@piz A
THe ML (aibex URS Cause

MearT, fe Poeun AA
SAW CAE oS my PEduCTS fod RePLEsEenTATTOS.
OS felt Persad Ferr we etd Foc Ther

c tot Ya

pRBeyY Freed. WIT b lee
Coa. talSvet) Then He CHLS

5 at rile
Go Steve OSTSENE CONSEL Creer Loo

THe USE OF Sacel

Sure OsS Cres mS Ee STO
Ay & VeTéas WWder tle Ccgaees' Knaus

Tames THE GS2.
SHEE TSWCGAATEN

CADP fF MeeZsos Se é KIWL LéEeGAdr Perecscestrtite!
dors SHEE INDTLENT |

foe Mo Wage ALLO DENTS BaLEH be O& COCRPTEY eee ia |
eT WELL SOT Ato A evtter) 0c HEAtIMG o§ THe Coaeup ree -

reo for Dea/GeTe OL THR pL CME
SDE Lahea Ageds. AbEAAIAS-T {des OF cases THE
Tass AZoND WY CAS

(mitre
a .
potter CUA Cack  NEveC Wor

O2 WeLCOTICS

Spare Tome, Pace, Aso Horey THe Ver
i pte TAS
RL F-ECENGS COITHENTUG

yao hed

Rag ‘THe THEFT OF GadeedMad'T Cécoode . rriry Woe
AS

Edge EVES Beer Miosed sas Lost, a .
Dae DES pve AMarney S i \ego.\ Gedy Where
otfrcre| pecod We id ask Seo

©) o

THE WDE s
Ses NheX pereras looney ® Ake

mn .
To Swe Fad & catete

. AQQot STR D CoSS8E

D ocas roads ord reer dX &

~ Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 35 of 49
pete THe CoStRetiea of CooTAcT § Le STULER t
qo Coster CG . a rorve~s on THE
f£ CouvteT, Wario uT

CATES crop hwy

WersG tHe Peote cor .
Cefured LEGAL MATE. UO ABLE

NEEDED (oniecAMesT Noewseres

& COSSTETUTIOA dws SETHLIT & UrtE, TH. Cnet

Case Compete™ aNprahme Fee Byes): CoNeEDECONG Mey Oe s
Dafamntias Siaden ald Ciyetert a ACSEESDINTHC

. oA Watts JU

C ats

> oS
Sp “Warted ee

Com CeJTEWINe FN.
Fru. ON \pfense
wot ALLaJ pe

sky Sle Loge \:

; Twas)
SWEE Kepr, Refesee Te CERES
coe,  WdbE Km) Lyov td

Ras SLO pt tH THe Peosé :
CXASN

gore he dicwets COASPIS HA

eves Veferse Aelogy - OF
\ebees , AsYega Weed

Whe Mr OF Teshineny
Gar “© ac fer re THE Pome

tte
fry GTVPe) TG »v

RqueMere dA eS ee vl
are Tt BA
(Aoo pages oF Deer OF Combed ws! be.
| wm Weare We pcwALr TAES Venere
£ wolwr ened TE Tpted A

e2ecT . W082 kere Ab

ALO
Uys. Besos ao 7

CoaTtrcr> OF SST

“Hers wees s AC - man “i
Lend He yearend tpUE Nese GN dv
Thre |
\ Ii 4% Weel Gre Loy
ws T Dba Ce Coy ¥

Mi & POR
for Esen SE

ee

\
asc elt
4 pte ¢

ok TTP geJaes 47

Secon Bs tex ne gual

ELS A Weare wW
OVERS’ MAN CeUING> Dw GMAT
g yo Factvai-, M%

CETYRNG LeTORSS

we CozesoT oy er Verte

\ ASSAGCT Slt STAT)
\ ASSASCT OS Mert 3
Caser . RYOGE, DA BR Caters - (come

Dore

~u Be Gt © aud *€

poaat o¢ aroLenee
“T RE Owe SG THAT
| Des

Ti Exe

re. Dents PCO ErcatleS &
Raosave Prost OE TNNOceAS CE Pye 1h
~ Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 36 of 49

" THE (quires Acts KE C&2eNv PT — THAT IS TEE KtAtS UNIER STATEMENT |
A

4 PLACED Yo GTIP CFT HEDE

THe Corrs olDES ALL Cacsg Ade SAT EAST Qndcr °
TST

CiJANTEOD THE C4ca0t SIWovOro THR, CAye MER CLEACL™.

Tse hos THE EA mae worzrrere WAS

7
* NA STUC LANGUAGE Th THERAT f

Hote Borge DA | +

TAS TRC
| Reet MRT OMAR EL Cast Trt

(ese YO atharceas TA) KCSO
“ atl STRELTS- So THe

oc lege | Caves JQ > “Rase: key. fonacy
THe Prevcil permen CE

The Cee Hav %

‘) 0 “FYE OO Doalished Decigten K
Nod EO oF hes decsw~e 7 unpublished «

<c ilave STEPPE TNT
Ye Der AVR Feee) &

Yo CHET

: é rmalles .
tun Crent0% Pew A KEGT OF &
PSUL LOADS oF: Fogée (ahead x GA

TT puTtH A Y
. TK ES wWWvo ure

| ) ae Gane “TFret FIUD Wet

NSO KT THE
i Edom OccOLINY (cede G- “Ld3l USSTA Cort %
~ +o ben Spek P20RkS

Undies of Rope. THEY ALL Cilose
| QT.
COR TES & SEDER Use Cpe

Gefuse Heres ON nn
Elared one —pNCL DTMe MT ON A TWAe4 We

Thee ALC “edR
5 AM

THe, EXUDING S +
Me & LIAC ,

KS THAT OT wet Cllofe T WXrS

; aS Reparcis TC
Ee orn Beare — ;
Gr BAGAUTNP hg otal USDC

mo

THR NSLS
Pace “XO Pray an. Avr SET

Supreme Comet od al

pealy Cov tL
qo Te Mecd Acco Id TRL “Lot

w\ \S ans <ST 020
= wit Kilooed

a er,
de talker m&\ 6 Foner CACC 2

THe Cover ve

Carr rLtotTt ie Aw TS. AQ

~ ad Halt

 rotTREcT Covey,
. s Yard Morea (Ag

rr CLARET [AAT Roem

* Grant RC. MEIECO yuan Aca Coberre Tine porale
AT & Cx

LOW, OS WATHOAS

AAS METICO °
Wed Tu Neoel Lod ane CK wort Fol boe

© Ore

bt
< TATE

c Sreterct

Cor Vr

Case 1:19-cv-02516- GPG ‘Document 1. Filed 09/03/19 USDC Colorado Page 37 of 49K)
Wes VeAL “COCOLAN O

 

 

 

CAVE

a

= Cl, OTR GPG

: UNITED STATES DISTRICT COURT...

 

5 .

 

e DENVER, COLORADG!

ty

No 01: aor

CLERK 7

 

 

 

 

 

eo

Waa woe
x

Wy
ae AS i

St detees s SN
CEA
t . hi sas As NS

oR

1

Oe ye

on

a!

 

pA - A t \ cw tAcl: q res. Aoce “ae Aon

4

,

¢ bac] QQ ld SENG de pore Agari oek <f

ae
a

Asres Led ow 5

a .
“ te,

cnr .
vo +, Case 1:19-ev-02516-GPG." Document 1 Filed 09/03/19 USDC Colorado’:Page 38 of 492, >

 

 

Omg t ra\ dZ - WSC, A \A® — HECEN

 

atk Tt
Bzesiyh aaa 4k

48

we Saat
meee OTR Ves a
a ie az’ St

4

The wa ae bdee ne tl

(ce Whnae tae Rael

at
a 3
arin ity 3

aoe a

 

as

 

 

« . ,
. : a t. “4 \ ‘ . ,
a . “oN ~
ae 1 ‘ . < ”
’ on wt z <4 . oo prying : .
5 t * - - f
! . - ‘ .
‘ “
‘ Tae
3 ‘ " ‘ 7 .
‘ '
te moe
ae ~ * s
‘ 3
" ve ‘ -
4 . .
7 Co wwe . hoe fs sae yg . . .
“ :
t
‘ “s
a
i ae
a -
* ¥
. t *
‘ . : no
Los? .
, k “
: 3
. . et
2

Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 39 of Ag

| Say pot Sig Casey

 

ata

(S—Cy 01s t- CTR

ea hie
Shige ¥

 

soe . t
at
4 ‘ oy
,
i z
4 ~ . - weed -
Be
.

fi

fen Sir

hare FY

 
Case 1:19-cv-02516-GPG Documenti1 Filed 09/03/19 USDC Colorado Page 40 of 49(5)

| gh AS” oe Va GUCOGD - Che” PeStEsc AS. a Wsseds

    

  
    
     
  
 
 

    

+ We
. ‘ OP eh

. te WA a sak
ret a

 
 
    

. ¥ +
ety Spoor SS

ieee Cho \
sits BR eye

   

 
 

ree
Mod” une,
ae
Bo
se

     
 
  
 
  

   
    
 

 
 
  
    

“AAR Gat

é
ee

™ eo
PP Lesa.

TRS

 
 
  
     

  

     
  
 

 
      
  

        
   
   

    
 

 

 

TERESA :

’
. mile

. AY Eweewese< Pan , ORRER FruLe p. .

Ao ~ . tro .

 

J ot Foe MA Date RED ASR oe

~ oe \
Can ur. . PTET: eetr ask BED Hot PIT CK
~~ Case 1:19-cv-02516-GPG Doéumeént1 Filed 09/03/19 USDC Colorado Page At of 49...

   
    

 

fos AC WALK CARR CEG “Tilwer ARREST rook FCC

         
 
  
 
    
   
  
   
 
 

4

‘e
2% ee ie

wel ain
<

i$

 

 
      

 
 
  
    
 

SEEN (SLT TPES KOTO UE

®

  
  

‘ eto ves aS ee
Poe PR. PARC ACEE CON
. 3 wee FS ?

toe ae sete

  

' * : vi . ‘ ' “eg x on s, os
’ TO Cee DElrc#..Srley FAesi-p EXPECT. CANEGE S
r “ot +
- 7 - cee ante Lo oe ee ee ‘ w ag Dts oe feeg
: Ateerp rie 0 (GAECEI DE CEL Paco FEC: al CA AM
F

a Le OS THE Be Wade

a a

bSeS Ascase. t c s

boo ee RS) THREATS oS fae -  CALES ee WACO lL - Soe
Case 1:19-cv-02516-GPG Document Filed 09/03/19 USDC Colorado -Page 42 of 49 Why. °

g
RP
%
m
r

Cowes 1S Couns ( TEAS ER Were

  
  
  
 
        

| | |
WAccuse® ry THER AD a me

 

   

, ‘ : : ; ren e - ‘ 4
qn lo ! “ = c aa iM * -_ te , . 1
See Te . NO a # Cunt > Ti PAD eC - Sir AS cr ; 2

    

     

     
 
  

4 ante
OR,
IO, oy
ape ieted

  

  
  
   
        

 
  

‘
ee
3

: Se

  
  
 

 

 

feds Mok Allan toon <6 on eR,

 

‘ . iy

mw - 2
¢

yea tye

oun,

cpa al

re ye

ty ee
ag

¥

 

 

 

Lak DAS

ft i AD gee Se Ee See AS,
G8. oP Es a ae s tad
nae 4 ee

= :
Ke ame! ie

ae es
tt ey
4

mun a Te a by
Soe abe
SPARES
re

Tepe rie FACE Belo Alia

\-

PATEL S Bode: Ande Kear, Geran wo.

Teear jor Hoggedel Fellow gh -L ible wwoeo)

-

uelephil Sy bdmnve

~essets- pa OS. Malegaa Fes

*

*

wou te,

oa

rs
a

as,

 

 
orate). Case 1:19-cv-02516-GPG -Document:4 ~Filed 09/03/19 “USDC Colorado

 

 

 

 

 

 

. a >

“Page 44 of 49@Q): 2

 

 

. . : cts . . . : . : * na
é ‘ . - a 7 , \ ,°: ° |
 Udhack hag G. leorle. pecleridy- rake jo Keoee oo
hey . | - | ", ; , cf | . . 7 | : . . : : |
Ho EAR NSSES MT SAGE WEST, o
L 1S ‘ .- a “OO . . ~ cS ‘ >? “
Tamgeecc
Goes
dtd cd
. 7 He - Prapofetibn
sor 7 : ; , : 4 -
Me  Pesd Pesaleay Cate: kos |
; | Or ack ef yodelud ten LS claseg cn We BSgeeder .
. PO. Kev Megat acts Bucmg Cases at Ames
. + Case 1:19-cv-02516-GPG Document 1 “Filed 09/03/19 USDC Colorado |

 

   
  
   

Ade Pasbvet = SSCD WKY. ORF Foc Bastep 2 2

 

   

    
 
   

Set

Poe. ee

 

vale
Eg ACE
Ward Be

 

 

   
        

   

CLES fay DeTeemEarton >

       

 

 

 

7 HO STOP Sok SORT OSS Bogewktee: € 0. Anes :
Che T Be CO pa Te’ ' P > . . , . - 7

— WD Gee Mer Yocf C. O30 feb filles (4 Hecao~ _
oo £ Gy ACME T SE OKFECERS SS |

: ye | (W- BIT.
: Gene WEG. Cera .
Case 1:19-cv-02516-GPG Document1 Filed 09/03/19 USDC Colorado Page 46 of 49

E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you.
were incarcerated? x. Yes _._ No (check one).

Ify your answer is “Yes, ” complete this section of the form. Ifyou have filed more than one
previous lawsuit, use additional paper to: provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and.label the-additional pages
regarding previous lawsuits as ““E. PREVIOUS LAWSUITS.”

 

 

Name(s) of defendant(s): o Cee. _U SW C4 NI
Docket number and court: . Cee SS NC c bo J

Claims raised: Vee SUDC ‘ (so

Disposition: (is the case still pending? Ve
has it been dismissed?; was relief granted?) See. OS 0 Ct Gov

 

Reasons for dismissal, if dismissed: Cosel VS Cores ot eV

Result on appeal, if appealed: Seg SA dv C 4 (6 oV

 

F. ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filirig an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
_ judgment entered against you if you have not exhausted administrative remedies.

Is there a formal grievancé procedure at the institution in which you aré confined?
x Yes___ No(check one)
\

Did you exhaust administrative remedies?

xX Yes ____ No (check one)

aé
-

' Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDE€ Colorado Page 47 of 49

G. | REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed

* to identify the relief ‘you are.requesting, use extra paper to request relief. Please indicate that .

a

additional paper is attached and label the additional pages regarding relief ¢ as “G. REQUEST
FOR RELIEF.”

Cos Vinladisar Fedoe\ cost bio | | cigtt\. aed abs.

WASACH RR PEE Dreverly Corkoyooy Trmeparallc Maye Decrees
\ \ “ \

OD Accladrsy reer bo wr Coshrdsicon| WORsses sbck WC
@® Acckccdory vchet Kekona Aedecmmedun of core phar te Grund wory

& Comperscrdor4 t PAW C arog far Mabey Yesecsie f mae
ae milrrdtor oF ensiion\ AS heck .
© NOE REQECED, oS chomae oe VRRet. re a coxiigh

© CoraQs Qort “ycalig or Vu
PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I.am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621. .

Under Federal Rule of Civil Procedure 11; by signing below, I also certify to the best of my
knowledge, "information, and belief that this complaint: (1) i is not'being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or bya nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions ‘have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

y _

=

 

{Plaintiff's signature)

Y.2d -(q

(Date)

 

(Form Revised December 2017)
GPG Documenti Filed 09/03/19 USDC Colorado Page 48 of 49

Case 1:19-cv-02516-

fed

 

we oaen a eea.

PRIORITY — Fron
* MAIL *

~
Pe TR
; re) A Of, wc cyl iy
(3) DATE OF DELIVERY SPECIFIED* pM

(USPS TRACKING™ INCLUDED*

INSURANCE INCLUDED *

UNCENSORED — Se
INMATE MAIL : _

$
#5\ PICKUP AVAILABLE

“one ™ ae . ; . C) () t :
Ce WO (Oey ‘pace |

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

ES Pe fee

LEGAL MAb

 

| lit | WMA | | EP14F July 2013

Ps00001000014 OD: 12.5 x 9.5 -

VISIT US AT USPS.COM°

ORDER FREE SUPPLIES ONLINE

c yh Y Ven (2d (Os a

Ba

—«

-—_

 

UNITED STATES

POSTAL SERVICE.

This packaging 1s the property of the U S. Postal Service® and is provided solely for use in sending Priority Mail® shipments. Misuse may be a

 

violation of federal law. This packaging Is not for resale. EPI4F © U.S Postal Service, July 2013, All rights reserved.
Case 1:19-cv-02516-GPG Document 1 Filed 09/03/19 USDC Colorado Page 49 of 49

  

“SQL y S11UBjOM WNWyXeWW OY] 'SzUBLUdYs jeUO[JeUsaIL] 404 “AUG DASBWOd »

 

"ADIAUAS TWLSOd
SFLVLS G3.LINN |

-

Berns
van

MED OBE

—d

$6 X S'ZL:do ¥LO000L0000Sd

_— AMAA

xLHOISM ANV ¥ SALVd ANO

4dOVSANS ALVY LV 14

* TIVW x
ALINOLdd

ee yet ee

 
